SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G/A (Rule 13d-102) Amendment No. 2 INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(b) (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) BULLFROG GOLD CORP. (Name of Issuer) COMMON STOCK, PAR VALUE $.0001 (Title of Class of Securities) 12021A107 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) (Page 1 of6 Pages) CUSIP No. 12021A107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Honig 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER 1,147,225 (1) BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 2,562,499 (2) EACH REPORTING 7 SOLE DISPOSITIVE POWER 1,147,255 (1) PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.25% (1)(2)(3) 12 TYPE OF REPORTING PERSON* IN Excludes: (i) 987,500 shares of common stock issuable upon the exercise of outstanding warrants;(ii) 788,461 shares of common stock held in UTMA accounts of Mr. Honig’s children, over which accounts Mr. Honig has no voting or dispositive power; and (iii) 125,000 shares of common stock issuable upon the exercise of outstanding warrants held in UTMA accounts of Mr. Honig’s children, over which accounts Mr. Honig has no voting or dispositive power. The warrants may not be exercised and the holder may not receive shares of common stock within 60 days such that the number of shares of common stock held by them and their affiliates after such exercise exceeds 4.99% of the then issued and outstanding shares of common stock. The percentage of ownership is therefore limited accordingly. Represents (i) 50,000 shares of common stock held by GRQ Consultants, Inc. (“GRQ”); (ii) 2,262,499 shares of common stock held by GRQ Consultants, Inc. 401k Plan (“GRQ 401k Plan”) and (iii) 250,000 shares of common stock held by GRQ Consultants, Inc. Defined Benefit Plan (“GRQ DBP”). Excludes (i) 1,304,600 shares of common stock issuable upon the exercise of outstanding warrants held by GRQ 401k Plan and (ii) 125,000 shares of common stock issuable upon the exercise of outstanding warrants held by GRQ DBP. The warrants may not be exercised and the holder may not receive shares of common stock within 60 days such that the number of shares of common stock held by them and their affiliates after such exercise exceeds 4.99% of the then issued and outstanding shares of common stock. The percentage of ownership is therefore limited accordingly.The shares of common stock owned by GRQ, GRQ 401k Plan and GRQ DBP are deemed to be indirectly owned and controlled by Barry Honig. Based on 44,991,045 shares outstanding as of February 14, 2014. CUSIP No. 12021A107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 50,000 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.1% (1) 12 TYPE OF REPORTING PERSON* OO Based on 44,991,045 shares outstanding as of February 14, 2014. CUSIP No. 12021A107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Inc. 401k Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 2,262,499 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.03% (2) 12 TYPE OF REPORTING PERSON* OO Excludes 1,304,600 shares of common stock issuable upon the exercise of outstanding warrants held by GRQ 401k Plan. The warrants may not be exercised and the holder may not receive shares of common stock within 60 days such that the number of shares of common stock held by them and their affiliates after such exercise exceeds 4.99% of the then issued and outstanding shares of common stock. The percentage of ownership is therefore limited accordingly.The shares of common stock owned by GRQ 401k Plan are deemed to be indirectly owned and controlled by Barry Honig. (2) Based on 44,991,045 shares outstanding as of February 14, 2014. CUSIP No. 12021A107 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) GRQ Consultants, Defined Benefit Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 250,000 (1) EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 250,000 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.56% (2) 12 TYPE OF REPORTING PERSON* OO Excludes 125,000 shares of common stock issuable upon the exercise of outstanding warrants held by GRQ DBP. The warrants may not be exercised and the holder may not receive shares of common stock within 60 days such that the number of shares of common stock held by them and their affiliates after such exercise exceeds 4.99% of the then issued and outstanding shares of common stock. The percentage of ownership is therefore limited accordingly.The shares of common stock owned by GRQ DBP are deemed to be indirectly owned and controlled by Barry Honig. (2) Based on 44,991,045 shares outstanding as of February 14, 2014. Item 1(a). Name of Issuer: Bullfrog Gold Corp. Item 1(b).Address of Issuer's Principal Executive Offices: 897 Quail Run Drive, Grand Junction, CO81505 Item 2(a).Name of Person Filing. The statement is filed on behalf ofGRQ Consultants, Inc. (“GRQ”), GRQ Consultants, Inc. 401k Plan (“GRQ 401k Plan”) and GRQ Consultants, Inc. Defined Benefit Plan (“GRQ DBP”) and Barry Honig (together with GRQ, GRQ 401k Plan and GRQ DBP, the “Reporting Persons”). Item 2(b).Address of Principal Business Office or, if None, Residence. 555 South Federal Highway #450, Boca Raton, FL 33432 Item 2(c).Citizenship. United States/Florida Item 2(d).Title of Class of Securities. Common Stock, par value $0.0001. Item 2(e).CUSIP Number. 12021A107 Item 3. Type of Person Not applicable. Item 4. Ownership. (a) Amount beneficially owned: 3,709,724 (1)(2). (b) Percent of class: 8.25% (1)(2)(3). (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,147,225 (1). (ii) Shared power to vote or to direct the vote: 2,562,499 (2). (iii) Sole power to dispose or to direct the disposition of: 1,147,225 (1). (iv) Shared power to dispose or to direct the disposition of: 2,562,499 (2). Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Excludes: (i) 987,500 shares of common stock issuable upon the exercise of outstanding warrants;(ii) 788,461 shares of common stock held in UTMA accounts of Mr. Honig’s children, over which accounts Mr. Honig has no voting or dispositive power; and (iii) 125,000 shares of common stock issuable upon the exercise of outstanding warrants held in UTMA accounts of Mr. Honig’s children, over which accounts Mr. Honig has no voting or dispositive power. The warrants may not be exercised and the holder may not receive shares of common stock within 60 days such that the number of shares of common stock held by them and their affiliates after such exercise exceeds 4.99% of the then issued and outstanding shares of common stock. The percentage of ownership is therefore limited accordingly. Represents (i) 50,000 shares of common stock held by GRQ Consultants, Inc. (“GRQ”); (ii) 2,262,499 shares of common stock held by GRQ Consultants, Inc. 401k Plan (“GRQ 401k Plan”) and (iii) 250,000 shares of common stock held by GRQ Consultants, Inc. Defined Benefit Plan (“GRQ DBP”). Excludes (i) 1,304,600 shares of common stock issuable upon the exercise of outstanding warrants held by GRQ 401k Plan and (ii) 125,000 shares of common stock issuable upon the exercise of outstanding warrants held by GRQ DBP. The warrants may not be exercised and the holder may not receive shares of common stock within 60 days such that the number of shares of common stock held by them and their affiliates after such exercise exceeds 4.99% of the then issued and outstanding shares of common stock. The percentage of ownership is therefore limited accordingly.The shares of common stock owned by GRQ, GRQ 401k Plan and GRQ DBP are deemed to be indirectly owned and controlled by Barry Honig. Based on 44,303,545 shares outstanding as of November 7, 2013. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2014 By: /s/ Barry Honig Barry Honig GRQ Consultants, Inc. Date: February 14, 2014 By: /s/ Barry Honig Barry Honig President GRQ Consultants, Inc. 401k Plan Date: February 14, 2014 By: /s/ Barry Honig Barry Honig President GRQ Consultants, Inc. Defined Benefit Plan Date: February 14, 2014 By: /s/ Barry Honig Barry Honig President
